IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                          Assigned on Briefs September 11, 2001

                STATE OF TENNESSEE v. DONALD W. BRANCH

                  Direct Appeal from the Criminal Court for Shelby County
                    No. 98-03566, 03567, and 03568   Chris Craft, Judge



                    No. W1999-00506-CCA-R3-CD - Filed January 4, 2002


After Defendant was convicted of two counts of aggravated vehicular homicide and one count of
driving while license revoked, the trial court imposed an effective sentence of forty-nine years in
confinement. On appeal, Defendant argues that the evidence was insufficient to sustain the
convictions for aggravated vehicular homicide, the trial court’s instructions to the jury were
erroneous, the blood alcohol test results were admitted in error, the State’s closing argument was
improper, and his sentence is excessive. After a thorough review of the record, we find that the trial
court improperly applied two enhancement factors. However, the errors affect only Defendant’s
sentence for one count of aggravated vehicular homicide and, therefore, we reduce this sentence by
six months. We affirm the judgment of the trial court in all other aspects.

                          Tenn. R. App. P. 3 Appeal as of Right;
                    Judgment of the Criminal Court Affirmed as Modified.

THOMAS T. WOODALL , J., delivered the opinion of the court, in which NORMA MCGEE OGLE , and
ROBERT W. WEDEMEYER , JJ., joined.

A.C. Wharton, Jr., District Public Defender; W. Mark Ward, Assistant Public Defender; Mozella
Ross, Assistant Public Defender; and Marty McAfee, Assistant Public Defender, Memphis,
Tennessee, for the appellant, Donald W. Branch.

Paul G. Summers, Attorney General and Reporter; Kim R. Helper, Assistant Attorney General;
William L. Gibbons, District Attorney General; Michael Leavitt, Assistant District Attorney General;
and Glen Baity, Assistant District Attorney General, for the appellee, State of Tennessee.

                                             OPINION

        The defendant, Donald W. Branch, was indicted by the Shelby County Grand Jury for one
count of driving while license revoked, one count of driving under the influence of an intoxicant
(“DUI”), one count of reckless driving, two counts of vehicular homicide as the proximate result of
the driver’s intoxication, two counts of vehicular homicide as the proximate result of conduct
creating a substantial risk of death or serious bodily injury, and two counts of aggravated vehicular
homicide. In order to convict a defendant of aggravated vehicular homicide, the jury is required to
make additional findings in a subsequent separate proceeding. Therefore, the State presented proof
on each of the above counts, except those for aggravated vehicular homicide, during the initial jury
trial. After Defendant was convicted of these offenses, a separate proceeding was held and
Defendant was convicted of two counts of aggravated vehicular homicide also. Prior to sentencing,
the trial court merged the DUI conviction with the convictions for vehicular homicide by
intoxication, and the conviction for reckless driving with the convictions for vehicular homicide by
conduct creating a substantial risk of death or serious bodily injury. The latter vehicular homicide
convictions were, in turn, also merged with the convictions for vehicular homicide by intoxication.
Subsequent to Defendant’s convictions for aggravated vehicular homicide, the trial court further
merged the convictions for vehicular homicide by intoxication with these convictions, which resulted
in convictions for three offenses: one count of driving while license revoked, Tenn. Code Ann. § 55-
50-504, a Class B misdemeanor, and two counts of aggravated vehicular homicide, Tenn. Code Ann.
§ 39-13-218(a)(3), a Class A felony. Following a sentencing hearing, the trial court ordered
Defendant to serve six months for the misdemeanor offense, twenty-four years for one count of
aggravated vehicular homicide, and twenty-four years, six months, for the remaining count, with all
sentences to be served consecutively for an effective sentence of forty-nine years.

        In this appeal, Defendant argues the following: (1) the evidence was insufficient to sustain
his convictions for aggravated vehicular homicide because the State failed to prove beyond a
reasonable doubt that (a) Defendant’s blood alcohol content was the requisite level of 0.20, or (b)
that the killing of the victims was the proximate result of either Defendant’s intoxication or his
recklessness; (2) the trial court’s instruction to the jury was erroneous for failing to properly define
“proximate result”; (3) the trial court erred when it admitted the results of the blood alcohol test into
evidence at trial because the State failed to establish a proper chain of custody; (4) the State’s closing
argument violated Rule 29.1 of Tennessee’s Rules of Criminal Procedure; and (5) Defendant’s
sentence is excessive because the trial court improperly applied three enhancement factors and also
improperly classified Defendant as a “dangerous offender.”

                                         Factual Background

        On May 30, 1997, Defendant’s vehicle was involved in a collision with another vehicle,
killing the driver of that vehicle and her six-month-old infant. The accident occurred at the
intersection of Houston Levy and Canada Road with Highway 64, an intersection considered
“dangerous” by those familiar with the area. Highway 64 runs in an east-west direction; Houston
Levy lays south of Highway 64; and Canada Road is the name given Houston Levy as it continues
north after crossing the highway. The entrance from Houston Levy and Canada Road onto Highway
64 was governed by stop signs at the time of the accident involving Defendant. A stop light was
installed shortly thereafter. The speed limit governing traffic on the highway approaching the
intersection was 55 miles per hour.

       Prior to hitting the victims’ vehicle, Defendant’s vehicle was observed by at least five other
motorists who were also traveling west on Highway 64 and who testified at Defendant’s trial. One
driver was Carolyn Blackburn. Between 5:30 and 6:00 p.m. on May 30, 1997, Blackburn was

                                                   -2-
traveling west at approximately 58 to 60 miles per hour with her three daughters when she noticed
Defendant’s vehicle in her rear view mirror. He was “weaving in and out of the lanes, passing
vehicles” and “coming up fairly fast” behind her. Highway 64 consisted of four lanes, with two
lanes traveling in each direction. Since Blackburn was in the left lane when she observed Defendant,
she quickly moved to the right-hand side of the highway. Blackburn testified that Defendant was
driving a blue vehicle, traveling 30 to 40 miles per hour faster than she was, and nearly hit the
bumper of her vehicle when he passed.

         At approximately 5:30 p.m. that same day, Sam Wages was also driving west on Highway
64 when he noticed Defendant approaching “real fast” from behind him. He testified that
Defendant’s vehicle was moving “in and out of traffic.” At that time, Wages was traveling in the
left lane with another vehicle beside him on the right, so he was unable to move over. Wages alerted
the other passengers in his vehicle to “hold on,” because it appeared that Defendant might hit them.
When Defendant caught up with the two vehicles, he passed them by driving in the left-turn lane.
Wages estimated Defendant’s speed to be approximately 80 miles per hour and testified that, based
on the sound of the engine, Defendant was traveling as “fast as that vehicle would run.” Mary Kay
Thompson, a passenger in Wages’ vehicle, testified that Defendant followed them for approximately
ten miles with an apparently “serious” desire to pass, but the traffic was too heavy at the time. She
estimated his speed at 80 to 85 miles per hour when he passed them in the turn lane.

       Jon Bliahu’s vehicle was traveling on the right side of Sam Wages when Defendant passed
them both in the left-turn lane. Bliahu was driving at approximately 65 miles per hour and estimated
Defendant’s speed to be 25 to 35 miles per hour faster than his (90-100 mph). Bliahu testified that
Defendant was driving “erratically.” Bliahu also observed Defendant spray gravel onto Wages’
vehicle as he swerved from the left-turn lane back into the left lane of the highway.

        Laura McEnaney also testified that Defendant passed her vehicle prior to colliding with the
victims’ vehicle. Contrary to the other drivers, McEnaney did not notice Defendant until his vehicle
“flew past her” and swerved back into the lane in front of her. McEnaney testified that Defendant
was driving “very fast,” and she watched his vehicle weave in and out of traffic until it was out of
sight. She estimated that Defendant was traveling at approximately 100 miles per hour.

        While Defendant was traveling west on Highway 64 and approaching its intersection with
Canada Road and Houston Levy, Stephanie Kuehl and her six-month child, Zadie, were approaching
the same intersection from Houston Levy. Stephanie and Zadie were on their way to a wedding
rehearsal dinner for her sister, who was to be married the following day. When Stephanie reached
the stop sign at Highway 64, Carolyn Cansler, a realtor, was driving the vehicle behind her and
began to check the highway for oncoming traffic. At trial, Cansler testified that only a few vehicles
were east-bound (approaching from the left), and they were still a fair distance away. She observed
no west-bound traffic (approaching from the right) and testified that the intersection had no bushes
or trees to block her view--she could see clearly in both directions. As Cansler turned her head to
check traffic from the left a second time, Stephanie’s vehicle started across the highway to Canada
Road. Cansler’s head was still facing left when she heard the vehicles collide. It was so loud,
Cansler thought something had exploded. When she turned back to the scene in front of her, the

                                                -3-
victims’ vehicle was airborne. She watched it land, passenger side down, in a ravine. Defendant’s
vehicle came to a stop, right side up, behind the victims. Defendant exited his vehicle, climbed up
a nearby hill, and sat down with his head in his hands. Cansler dialed 911. When the police arrived,
they assembled on the opposite side of the road. Because she was too frightened to cross the
highway, Cansler drove home without giving a statement. She contacted the police a few days later.

        At trial, Daniel Evans testified that he also observed the accident. Evans’ vehicle was
immediately adjacent to the victims’ green Saturn, waiting to make a left turn from Houston Levy
onto Highway 64, heading west. Evans observed a number of vehicles coming from the east as the
victims’ vehicle began to cross the highway. The blue vehicle driven by Defendant was among them
and traveling “very fast.” Defendant was even passing a vehicle as Evans watched him near the
intersection. He became concerned for the occupants of the green Saturn and recalls uttering words
similar to “Oh no, don’t do that” as they continued across. Evans’ wife heard his comments. She
looked up just in time to see the blue vehicle approaching and testified that Defendant’s vehicle
appeared to accelerate as it neared the intersection. The Evans watched helplessly as the blue vehicle
broadsided the green Saturn, “flipping it into a ditch on the side of the road.” The blue vehicle had
spun 180 degrees and came to rest facing east.

        Richard Leggett was driving the vehicle that Evans had watched Defendant pass on his final
approach to the intersection. Leggett was traveling west at approximately 55 miles per hour in the
right lane of Highway 64 at that time because he planned to turn right onto Canada Road. According
to his testimony at trial, Leggett was preparing to slow down for the turn when Defendant’s blue
Maxima passed him and swerved back into the lane in front of him. Leggett simultaneously
observed the green Saturn belonging to the victims come to a rolling stop at Houston Levy and then
proceed onto the highway. Defendant hit the passenger side of the Saturn so hard that the Saturn
became airborne. Leggett estimated Defendant’s speed was approximately 90 miles per hour as he
drove by.

        Shortly after the collision, the accident scene became congested with concerned motorists
and emergency service personnel. Among the first to respond were paramedics Jennifer Ridinger,
Phillip Tolbert, and Amy Laveck. Ridinger was initially assigned to Defendant and noted that he
was conscious, coherent, and had an unusually strong odor of alcohol on his person. When Tolbert
began treatment a few minutes later, he asked Defendant various questions in order to ascertain his
medical condition. Tolbert testified that Defendant answered all of his questions, but very slowly.
Tolbert detected a strange smell emanating from Defendant which he believed might be alcohol, and
asked whether Defendant had been drinking alcohol. Defendant replied negatively. Laveck and
Tolbert loaded Defendant into the ambulance for transport to the Regional Medical Center at
Memphis. On the way, Laveck attempted to check Defendant’s eyes for pupil response, but
Defendant would not open them. Laveck confirmed that Defendant smelled strangely--like alcohol
or acetone--but could not identify the substance.

        When Tolbert assumed the care of Defendant, Ridinger was reassigned to look after the
infant victim, Zadie. Ridinger and her partner first immobilized her body on a small spine board to
prevent further injury and than loaded her into an ambulance for transport to LeBonheur Children’s

                                                 -4-
Medical Center. On the way, they established the necessary IVs and administered oxygen to keep
her breathing. Zadie lapsed in and out of consciousness during the trip. Her injuries included a
subdural hemotoma and subarachnoid hemorrhage, which are accumulations of blood in membranes
surrounding the brain and spinal cord. Zadie was pronounced “brain dead” on the day following the
accident. Cause of death was determined to be a severe head injury.

        Danny Spry and Glenn Kneeland, emergency medical technicians for the Shelby County Fire
Department, arrived at the accident scene and were immediately advised that one of the victims,
Stephanie Kuehl, was trapped inside her vehicle. After failing in their attempt to enter through the
sunroof, the men used cutters and spreaders to remove the door. When they finally reached the
victim she was bluish in color, not breathing, and her pupils were fixed. Finding no pulse, Spry and
Kneeland sought confirmation of death from a third paramedic and, thereafter, pronounced Stephanie
Kuehl deceased. At trial, Dr. O’Brien Cleary Smith testified that Stephanie sustained the following
injuries from the impact: fractures of the skull, jaw, cervical spine, pelvis, ribs, and collar bone;
multiple abrasions to head, face, and chest; crushed spinal cord; and the heart was torn from the
aorta, as indicated by bleeding in the left chest cavity. Dr. Smith declared the cause of death to be
multiple injuries and, from the position of Stephanie’s feet, he was able to further ascertain that death
had occurred suddenly. Her blood tests for carbon monoxide, alcohol, and drugs were negative.

        When Joe D. Gurley, a patrolman with Shelby County Sheriff’s Office, arrived at the
accident scene, he discovered the victims’ Green Saturn lying on its side in a ditch with massive
damage and a blue Maxima sitting upright facing east. Because the Tennessee Highway Patrol
(“THP”) has jurisdiction over highway matters, Officer Gurley assisted by securing the scene and
caring for the injured until an officer from the THP arrived. At 6:20 p.m., THP Trooper Cheryl
McNeary showed up and observed that one victim, Stephanie Kuehl, was trapped in a Saturn;
another victim, an infant, was being attended by nurses; and Defendant was lying on his back on a
nearby hill. McNeary and the other troopers took measurements, examined the vehicles involved,
and sent for an accident reconstructionist. After completing the preliminary investigation at the
crash site, McNeary went to the Regional Medical Center to check on Defendant’s condition.

        Immediately upon his arrival at the Regional Medical Center, Defendant was taken to the
shock trauma unit and assigned numbers; specifically, patient number “591” and medical record
number “9560178.” According to the testimony of Kerry Stabe, a nurse in the shock trauma unit,
standard procedure at the Medical Center is to treat all emergency trauma patients as “unknowns”
upon their arrival, giving them each a patient and medical number for purposes of identification and
record keeping unless the patient is transferred from another hospital. At a later time, the records
department will search previous records and compare patient data so that all information regarding
a specific patient is located under a single number, usually the original. The “mechanism of injury”
determines whether a new patient is admitted to the shock-trauma unit, and everyone admitted with
a particular mechanism of injury receives the same treatment as each other patient within that
category. A person with Defendant’s mechanism of injury and/or circumstances (vehicle collision
involving a fatality) would receive oxygen; two peripheral IVs; x-rays of the chest, pelvis and spine;
a CAT scan; a Tetanus shot; and lab tests, among other things. Lab tests include a blood chemistry
profile and blood count. Kerry Lyons Stabe was working in the shock trauma unit when Defendant

                                                  -5-
was admitted and testified that he received these treatments and tests. Stabe also recalled asking
Defendant questions concerning his medical history, including whether he had anything alcoholic
to drink prior to the accident. Initially, Defendant told her that had not had anything alcoholic to
drink. Because Stabe smelled alcohol on his person, she warned him to be honest with her because
intoxicants might interfere with the medications received during treatment. Thereafter, Defendant
admitted drinking “two beers.”

         Dr. Martin Croce, the Associate Director of the Trauma Unit, also testified regarding
admission to the trauma center. He stated that when a patient’s injury is the result of some sort of
violent act, vehicle wreck, shooting, stabbing, fall, et cetera, the injured person is admitted to the
shock trauma unit. Located at the other end of the hall is the “emergency room,” which treats
nontraumatic emergency conditions, such as chest pain and diabetes. One laboratory, which is
located on the same floor as the emergency room and trauma facility, performs whatever tests are
necessary to treat the patients in these departments. Tests related to patients in other departments
are sent to a lab located elsewhere in the Medical Center. Typically, when a patient arrives at the
shock trauma room, a team of resident doctors are standing by and each performs a specific function.
The entire procedure is overseen by a chief resident, who was Dr. Croce in Defendant’s case. When
asked whether the Medical Center requires emergency personnel to document all procedures, Dr.
Croce responded negatively. He testified that “in a perfect world all that would be done.” However,
in a trauma unit, documenting every step is simply not practical. Dr. Croce noted that Defendant’s
medical report form did not contain the name of the nurse or doctor who drew his blood.

         Regarding blood test procedures for trauma patients, Dr. Croce testified that, typically, the
physician will draw the blood and hand it to the nurse. The nurse then disperses the sample into the
appropriate tubes for the various analyses. Next, the person who prepared the tubes places them
together in one bag and takes the bag around the corner to the lab. Each tube is affixed with a sticker
containing the individual patient’s numbers and other information in the form of a sticker. The
stickers are removed from a blue card which was attached to the patient when he or she was admitted
to the trauma unit.

        Once the sample arrives at the lab, the medical assistant logs the name and numbers into the
computer, prepares the specimen for the specific tests required, and delivers the specimen to a
medical technologist to conduct the test. Every specimen is accompanied by a request slip which
also contains the patient’s medical number. This number is checked against the computer
identification number on the sample and the test results. The medical lab assistant who logged in
Defendant’s sample initialed the entry, “D.A.Y,” which indicated that the work was done by
Deborah Yates, a medical assistant employed by the laboratory. At trial, Yates testified that she
matched the specimen number with the lab request and Defendant’s patient number. Yates also
identified her initials on Defendant’s lab test report and the initials of the technician who ran the
lactate and blood alcohol tests. The initials were “D.G.M.,” which stands for Dowana Moore.

       Dowana Moore confirmed that she worked at the Medical Center and was the medical
technician who performed Defendant’s blood alcohol test. Moore further testified that specimens
from the shock trauma unit are handled differently than those from other departments. When a shock

                                                 -6-
trauma patient is on his or her way to the Medical Center, the laboratory personnel are notified in
advance and put all other work aside, giving their work for the shock trauma unit top priority. When
conducting blood alcohol tests, Moore testified that standard procedure requires the technician to
first run a control group to ensure the machine is operating properly. The laboratory uses a CX7
Beckman instrument, which tests blood serum as opposed to whole blood samples. Moore testified
that the machine automatically converts the serum result to a whole blood value. Once the controls
are run, the technician inserts the tube containing the blood specimen into the instrument and it sends
the results to the lab computer’s printer. Once again, the patient’s test identification numbers are
matched against the patient’s unknown or medical numbers. Defendant’s blood alcohol level was
determined to be 0.22.

         Dr. Stafford, Professor of Pathology and Director of the Forensic Laboratory at the
University of Tennessee at Memphis, was called to testify regarding the scientific method by which
blood alcohol content is determined with the CX7 Beckman instrument. To this end, Dr. Stafford
testified that, basically, the process is based on enzymatic conversion of alcohol to another chemical
compound which absorbs a specific known quantity of light. Dr. Stafford confirmed that the process
is widely accepted by the scientific community and also commonly used. Dr. Stafford also
confirmed that the CX7 Beckman instrument tests blood serum and that the alcohol content in blood
serum is typically higher that in that of whole blood by as much as 14 percent. However, the number
entered into the medical charts is the value for grams of alcohol per one hundred milliliters of whole
blood. Dr. Stafford admitted that he was unsure whether the instrument had the capability to convert
a reading for serum blood to a whole blood result or if it was necessary to make the calculation
afterward. In the event that the machine is not designed to report the value in whole blood, the
mathematical conversion from a serum blood reading to whole blood is simple, requiring the
operator to merely divide the serum blood result by 1.14.

         Dr. Stafford further testified that, based on his training and experience, a person with a blood
alcohol content (“BAC”) of 0.22 would be severely impaired in various ways, including a “terribly”
prolonged reaction time which might be five or six times that of normal. In addition, the intoxicated
person would also experience impaired judgment in two aspects, decision-making skills and
orientation with the physical world (e.g., judgment regarding speed, distance, and space); and
impaired motor functions, which affects muscle control and hand/eye coordination. Generally, the
abilities an intoxicated person first loses are those that he or she has learned--anything which
requires mental information processing. Loss of muscle control follows, and vital functions are the
last to be appreciably affected. This includes respiration, heartbeat, and so forth. When asked
whether alcohol affects the probability that the alcohol-impaired person may become involved in an
accident, Dr. Stafford responded that studies show the chances that a person with a BAC of 0.10 will
become involved in a multi-vehicle accident are five times greater than that of a person without
alcohol in his or her system. With a BAC of 0.15, the chances increase to approximately twenty-
eight times that of normal. Dr. Stafford was unwilling to comment regarding the accident statistics
for a person with a BAC of 0.22 because the data for a level that high was insufficient. Dr. Stafford
also testified that some people appear still able to function at extremely high levels of alcohol
intoxication. For example, a person may be able to drive and remain on the roadway for miles


                                                  -7-
without running into something. The ability to appear normal depends on how familiar the person
is with his or her surroundings and how familiar the subject is with high BAC levels.

        At approximately 8:00 p.m., Trooper McNeary arrived at the Medical Center to see
Defendant and was directed to the trauma unit where she discovered Defendant lying on his back.
McNeary noted a strong odor of alcohol coming from Defendant’s person and that his speech was
“slurred” and “mush-mouthed.” In her opinion, Defendant was under the influence of some type of
intoxicant, probably alcohol. McNeary summoned an officer from the DUI Unit.

        Tommy Woods, with the Memphis Police Department DUI Unit, was summoned by the THP
to offer a blood alcohol test to Defendant. When Woods arrived at the Medical Center, he advised
Defendant on his rights under Miranda, and his consensual rights concerning the blood test.
Defendant refused the test. In Woods’ opinion, Defendant showed “obvious” signs of alcohol
intoxication: he smelled strongly of alcohol, his speech was slurred or “thick-tongued,” and he was
unable to keep his eyes open.

        Robin Beach, an Accident Reconstructionist employed by the Michigan State Police, was
contacted by the Shelby County Prosecutor’s Office to assist them in evaluating physical evidence
from the scene. Beach took measurements and photographs of the collision site, prepared a scaled
diagram of the scene, and created a computer animation of the accident. At trial, Beach reported the
following findings and conclusions: Defendant’s vehicle was traveling a minimum speed of 76 miles
per hour (112 feet/second) upon impact with the victims’ vehicle; the victims were traveling at
approximately 17 miles per hour at impact; no pre-impact skid marks were created by Defendant’s
vehicle; the intersection is visible from at least 760 feet when traveling westward; if Defendant’s
vehicle had been traveling at 70 miles per hour, it would have missed impacting the victims’ vehicle
by 57 feet; if Defendant had begun to apply brakes at the point when the intersection was visible,
it would have taken 4.67 seconds to stop; and the angle of impact with the victims’ vehicle was 107
degrees (in other words, Defendant’s vehicle was turning slightly to the right on impact). Beach also
reported the margin of error regarding speed calculations was 5 miles per hour. The prosecutor’s
office issued a similar request for assistance to Dr. Martin Lipinski, Professor of Civil Engineering
at the University of Tennessee. At trial, Dr. Lipinski confirmed that Defendant’s speed was
approximately 80 miles per hour at the time of impact, and the victims were traveling at
approximately 17 miles per hour.

        According to Joe Knipper, an employee with the Tennessee Department of Safety who was
called to testify at trial, Defendant was driving with a “revoked” license on May 30, 1997.

       Defendant visited with five former coworkers between the hours of 12:00 and 1:30 p.m. on
May 30, 1997, and all five testified at trial that Defendant was not intoxicated at that time.
Defendant’s girlfriend, Tolanda Morrow, also testified that Defendant came to her home at 4:00 p.m.
that day, that he was not intoxicated, and that he did not drink anything while he was there.
Defendant left Morrow’s house at approximately 5:00 p.m., and she received a telephone call
informing her of the accident 15 to 20 minutes later. Upon her arrival at the scene of the collision,


                                                -8-
Morrow spoke with Officer Gurley. During their conversation, she informed him that she had no
knowledge whether Defendant had any alcohol to drink prior to the accident.

        On May 30, 1997, Shondra Todd worked at the Amoco Store located 2.9 miles from the
collision site on Highway 64. Defendant patronized the store almost every day, according to Ms.
Todd. She testified at trial that between 5:00 and 5:30 on the day of the accident, Defendant came
to the Amoco and purchased a fruit punch. The store also sells alcoholic beverages, but Defendant
did not purchase any. Ms. Todd claimed that Defendant’s behavior was not out of the ordinary. He
did not stagger or smell of alcohol. Before Defendant left, he also spoke with Todd’s husband, Ed,
who was waiting for Shondra in the parking lot outside the store. At trial, Ed Todd testified that he
noticed nothing unusual about Defendant’s behavior that day--he did not slur his speech or smell of
alcohol. Defendant left the Amoco at approximately 5:30 p.m.

         Defendant did not testify during the first phase of his trial, after which the jury found him
guilty of one count of driving while license revoked, one count of driving under the influence of an
intoxicant (“DUI”), one count of reckless driving, two counts of vehicular homicide resulting from
intoxication, and two counts of vehicular homicide resulting from conduct creating a substantial risk
of death or serious bodily injury. During the second phase, the jury was required to further
determine whether Defendant was guilty of aggravated vehicular homicide under Tennessee Code
Annotated section 39-13-218. Conviction for this offense required the State to prove that Defendant
had two or more prior DUI convictions, or one prior DUI conviction and 0.20 of one percent or more
of alcohol in his blood at the time of the offense. To this end, the State presented testimony from
Jimmy German, the Circuit Court Clerk of Fayette County, who confirmed that Defendant had two
prior DUI convictions: one conviction occurred on June 18, 1996, in Shelby County and the other
occurred six months later, on December 2, 1996, in Fayette County. German also testified that
Defendant’s second DUI was committed while on probation and with a revoked license from the
Shelby County conviction. However, the crime was reduced to DUI, first offense, when Defendant
pled guilty pursuant to a negotiated plea agreement. During the second phase of trial, Defendant
testified and admitted to both DUI convictions. At the conclusion of the second proceeding, the jury
convicted Defendant of two counts of aggravated vehicular homicide; both verdicts were based on
the jury finding that Defendant had one prior DUI conviction, other than the conviction returned for
the case on trial, and that Defendant was driving with a blood alcohol content of 0.20 of one percent
or more at the time of the offense.

                                        Sentencing Hearing

         At the sentencing hearing, Antonio Perry, the manager of the records department for Shelby
County Division of Corrections, testified that Defendant had been sentenced to serve five weekends
for a previous probation violation. May 30, 1997 would have been the final weekend in his sentence.
Perry also testified that defendants whose driving privileges had been suspended or revoked were
prohibited from driving to the facility.

       Defendant testified at the sentencing hearing and professed remorse for killing the victims.
He also claimed to have respect for human life and for the law. Although he was aware that he

                                                 -9-
should not have been driving on May 30, 1997 with a revoked license, he stated that he did not
intend to hurt anyone and asked the Kuehl family to forgive him. Defendant denied that he had a
problem with alcohol and claimed to drink only socially, e.g., at parties, clubs, and with his friends
when they play sports. Defendant admitted that he pled guilty to his June 1996 DUI charge and that
he spent two days in jail. He was then placed on probation for one year, his license was revoked,
and he was required to attend a class on alcohol where he “learned that driving under the influence
can kill.” He further acknowledged that six months later, in Fayette County, he was arrested again
on DUI charges after he lost control of his vehicle and drove off the road, landing upside down in
a ditch. Defendant’s girlfriend had been playing with her brakes, “teasing” him, as he followed her
on a narrow country road. She did not realize how closely Defendant was following her and,
ultimately, he was forced to drive into a ditch to avoid hitting her vehicle. His blood alcohol content
was 0.15 at the time of that offense.

        During cross-examination, Defendant admitted to purchasing a vehicle in April 1997 while
his license was revoked and, in the months following (while his license was still revoked), he drove
the vehicle to work and back, on shopping trips and errands, to his girlfriend’s house, and to visit
with friends. To comply with his weekend sentences at the penal farm, however, he obtained rides
from other people.

         Defendant further testified that on the day of the accident, he left work at 12:00 noon and
drove to Arlington, Tennessee to see friends and former coworkers. A few hours later, he drove to
his girlfriend’s house, where he remained for approximately one hour before he had to leave for his
last weekend at the penal farm. His girlfriend usually gave him a ride to the facility, but on May 30
she was too tired. As a result, Defendant drove himself. He left his girlfriend’s house between 5:00
and 5:15 p.m.

        Defendant testified that he drove approximately 60 or 65 miles per hour in his attempt to
reach the penal farm and acknowledged that this was roughly 10 miles over the posted speed limit.
He recalled the traffic was heavy that day and, therefore, he was particularly cautious while driving.
He claimed to pay close attention to his surroundings during the trip, taking special care as he drew
near the “dangerous” intersection at Houston Levy and Canada Road. He noticed a green vehicle
approaching the intersection and recalled moving into the right lane, but conceded that he did not
slow down. At this point, his attention was drawn to the new “Citgo” store under construction.
Defendant testified that he spent a few moments musing about when the store would open. By the
time his gaze returned to the road, the green vehicle was directly in front of him. Defendant testified
that he did not drink any alcohol on May 30, 1997 and denied stating to Nurse Woods that he drank
“two beers” earlier that same day. According to Defendant, the results of the blood alcohol test must
be a mistake.

        At the conclusion of the sentencing hearing, the trial court found the following enhancement
factors applied: (1) the defendant had a previous history of criminal convictions or criminal behavior
in addition to those necessary to establish the appropriate range; (4) a victim of the offense was
particularly vulnerable because of age; (8) the defendant had a previous history of unwillingness to
comply with the conditions of a sentence involving release in the community; (10) the defendant had

                                                 -10-
no hesitation about committing a crime when the risk to human life was high; and (16) the crime was
committed under circumstances under which the potential for bodily injury to a victim was great.
See Tenn. Code Ann. § 40-35-114(1), (4), (8), (10), and (16) (1997). The trial court assigned great
weight to factor (1), based on Defendant’s second prior DUI conviction and the fact that he admitted
to driving during a substantial period of his probation with a revoked license. Factor (4) was found
applicable to only the count of aggravated vehicular homicide concerning the infant victim, Zadie,
due to her vulnerability because of age, and factor (8) was given great weight based on the proof that
Defendant had “continually and repeatedly violated conditions of release” into the community. The
court also gave factor (10) great weight based on the steady stream of witnesses who offered proof
that Defendant endangered their lives while driving intoxicated at a great rate of speed on Highway
64, but found that factor (16), applicable when the potential for bodily injury was great, was entitled
to very little weight because the state of the law was “in flux” regarding whether this factor is
appropriate to apply based on risk to persons other than the victims. After further concluding that
no mitigating factors applied in Defendant’s case, the trial court sentenced Defendant to serve
twenty-four years for the count of aggravated vehicular homicide involving Stephanie Kuehl,
twenty-four years and six months for the offense involving Zadie Kuehl, and six months for driving
while license revoked.

        With regard to consecutive sentencing, the trial court found Defendant a “dangerous offender
whose behavior indicates little or no regard for human life and no hesitation about committing a
crime in which the risk to human life was high.” In making this determination, the trial court noted
that Defendant had multiple DUI convictions and probation violations and that he was unable to
comply with court orders prohibiting him from driving. The trial court observed that Defendant
admitted to driving frequently while his license was revoked and for reasons the trial court
considered “silly” or dangerous. Specifically, the trial court cited the circumstance where Defendant
and his girlfriend played “dodgem vehicles” on the highway while his blood alcohol content was
0.15. The trial court found Defendant’s driving at an excessive speed in an extremely intoxicated
state on a busy highway evinced behavior that was “bold” and “evil,” indicating “utter contempt for
the laws of society [and] for the safety of the people on the highway.” Accordingly, because
Defendant was “out of control and endangered the entire community,” the court found him a
dangerous offender whose sentences should be served consecutively. The trial court also concluded
that Defendant’s sentence of forty-nine years reasonably related to the severity of his offenses,
noting that Mr. Kuehl had lost his wife and all of his children (Stephanie Kuehl was twelve weeks
pregnant at the time she was killed), and stated that the length of the sentence imposed was necessary
for the safety of the public.

                                            ANALYSIS

                                  I. Sufficiency of the Evidence

        Defendant contends that the evidence adduced at trial was insufficient to sustain his
convictions for aggravated vehicular homicide or vehicular homicide. Specifically, Defendant
argues that the State failed to prove beyond a reasonable doubt that his blood alcohol content was


                                                 -11-
the requisite level of 0.20 or that the killing of the victims was the proximate result of either
Defendant’s intoxication or recklessness. We disagree.

         When evidentiary sufficiency is questioned on appeal, the standard of review is whether, after
considering all the evidence in the light most favorable to the State, any rational trier of fact could
have found all the essential elements of the offense beyond a reasonable doubt. See Jackson v.
Virginia, 443 U.S. 307, 318-319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979); State v. Hall, 8
S.W.3d 593, 599 (Tenn. 1999); Tenn. R. App. P. 13(e). In determining the sufficiency of the
evidence, we will not reweigh the evidence or substitute our own inferences for those drawn by the
trier of fact. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978); Liakas v. State, 199 Tenn. 298,
305, 286 S.W.2d 856, 859 (1956). Instead, on appeal the State is entitled to the strongest legitimate
view of the evidence and to all reasonable and legitimate inferences that may be drawn therefrom.
Hall, 8 S.W.3d at 599. A guilty verdict by a jury, approved by the trial court, accredits the testimony
of the witnesses for the State and resolves all conflicts in favor of the prosecution’s theory,
effectively removing the presumption of innocence and replacing it with a presumption of guilt. See
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). Questions concerning the credibility of
witnesses, the weight and value of evidence, and factual issues raised by the evidence are matters
to be resolved by the trier of fact, not this Court. Id. The defendant bears the burden of
demonstrating that the evidence is insufficient to support his or her conviction. State v. Pike, 978
S.W.2d 904, 914 (Tenn. 1998); State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

        As relevant here, “aggravated vehicular homicide” is vehicular homicide, as defined in §
39-13-213(a)(2), where there was at the time of the offense twenty-hundredths of one percent (.20%),
or more, by weight of alcohol in the defendant’s blood and the defendant had one prior conviction
for driving under the influence of an intoxicant. See Tenn. Code Ann. § 39-13-218(a)(3) (1997).
Aggravated vehicular homicide is a Class A felony. Tennessee Code Annotated section 39-13-
213(a)(2) defines “vehicular homicide” as “[t]he reckless killing of another by the operation of an
automobile, airplane, motorboat or other motor vehicle: (1) [a]s the proximate result of conduct
creating a substantial risk of death or serious bodily injury to a person; or (2) [a]s the proximate
result of the driver’s intoxication as set forth in § 55-10-401.” Vehicular homicide is a Class C
felony unless it is the proximate result of driver intoxication, in which case the offense is elevated
to a Class B felony. See Tenn. Code Ann. § 39-13-213(b) (1997).

       A. Blood Alcohol Test

        Because Defendant refused Officer Woods’ request for a blood alcohol test, the sole evidence
of Defendant’s blood alcohol content was based on the result of a blood test conducted by the staff
at the Regional Medical Center for purposes of Defendant’s medical treatment. At trial, this
evidence was admitted during testimony from the medical lab technician who performed the test.
Defendant contends that this evidence cannot be relied upon to prove his guilt beyond a reasonable
doubt because the technician was not qualified to testify as an expert witness. Defendant also argues
that because the instrument used at the Medical Center was designed to test the levels of alcohol in
blood serum, as opposed to whole blood, the serum levels reported by this instrument did not
constitute evidence from which the jury could properly infer a valid whole blood test result.

                                                 -12-
        In effect, Defendant’s argument challenges the reliability and admissibility of the blood
alcohol test evidence. We shall therefore address these two issues. According to the record,
Defendant properly raised the issue of admissibility in a pre-trial motion to suppress and also
objected at trial prior to the testimony of the medical lab technician who reported the result to the
jury. For the reasons following, we find that the “reliability,” or proper weight to be given this
evidence, is a matter for the jury to determine, not this Court, and that the trial court did not err when
it found Defendant’s blood test results admissible.

         With regard to reliability, the State presented testimony from Dowana Moore, the medical
lab technician who conducted the blood alcohol test, to show that the level of alcohol in Defendant’s
blood was 0.22. (Proof of the level of alcohol in Defendant’s blood was presented in the first phase
of trial and was also used during the second phase to prove that Defendant’s blood alcohol content
was more than 0.20, one element of aggravated vehicular homicide.) The State also provided
testimony from the manager of the medical records for the Regional Medical Center and the lab
supervisor, during which both witnesses identified the medical report in issue as one prepared by the
Medical Center and belonging to Defendant. In addition, the jury heard testimony from the
Associate Director of the Trauma Unit in charge of Defendant’s medical care, the medical lab
assistant who logged Defendant’s blood sample into the facility’s computer, and an expert in the
operation of the instrument used by the Medical Center to analyze blood serum. Although the
evidence indicated that blood serum levels of alcohol are typically higher than for that of whole
blood, Dr. Stafford testified that the number entered on the medical chart reveals the grams of
alcohol per one hundred milliliters of whole blood and the level of mathematical expertise required
to make the conversion is minimal. See State v. Braden, 867 S.W.2d 750, 757 (Tenn. Crim. App.
1993) (fact that the initial determination of the lab technician was based on the alcohol present in
the accused’s blood serum, as opposed to whole blood, went to the weight of the evidence).

        In his brief, Defendant argues that inferring an actual whole blood level in excess of .20%
in Defendant’s blood from the above evidence “amounts to speculation, surmise, and conjecture”
on the part of the jury. However, the proper weight to give any witness’ testimony turns largely on
his or her credibility, and questions concerning the credibility of witnesses, the weight and value of
evidence, and factual issues raised by the evidence are matters properly reserved exclusively for the
jury. See State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). We may presume that the jury
observed the witnesses at trial and evaluated their credibility accordingly. This Court will not
reweigh evidence or substitute our inferences for those drawn by the triers of fact. State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978). Defendant is not entitled to relief on this issue.

         Concerning the admissibility of Defendant’s blood test result, we first observe that, according
to statute, anyone who operates a motor vehicle on the roads of Tennessee is “deemed to have given
consent to a test for the purpose of determining the alcoholic or drug content of that person’s blood
. . . .” Tenn. Code Ann. § 55-10-406(a)(1) (1997 & Supp. 2000). Notwithstanding this implied
consent, a person charged with driving under the influence may refuse to submit to testing, and the
tests shall not be given. See id. § 55-10-406(a)(3). An exception to this rule exists when a person
is charged with aggravated assault or vehicular homicide. In that case, Tennessee Code Annotated
section 55-10-406(e) provides that “[n]othing in this section shall affect the admissibility in evidence

                                                  -13-
in criminal prosecutions for aggravated assault or homicide by the use of a motor vehicle only, of
any chemical analysis of the alcoholic or drug content of the defendant’s blood which has been
obtained by any means lawful,” even when the defendant did not consent to having his blood
withdrawn. See State v. Jordan, 7 S.W.3d 92, 98-99 (Tenn. Crim. App. 1999) (reiterating the four
prerequisites that must be satisfied before the results of a compelled blood alcohol test are
admissible); State v. Huskins, 989 S.W.2d 735, 738 (Tenn. Crim. App. 1998) (interpreting
subsection 55-10-406(e) “as addressing the admissibility of otherwise lawfully obtained test results
where the sample was not voluntarily taken, i.e., when the defendant refuses to submit voluntarily
to testing or when the defendant is unconscious or otherwise incapable of rendering consent at the
time the sample is drawn”).

        We are mindful that Defendant’s blood was not drawn at the request of law enforcement
personnel, but in accordance with procedures deemed medically necessary at the time. In State v.
Ridge, 667 S.W.2d 502, 505 (Tenn. Crim. App. 1982), this Court held that Tennessee Code
Annotated section 55-10-406 applies to tests conducted at the requests of law enforcement officers,
rather than medical personnel. However, Ridge also clearly held that blood drawn pursuant to a
medical request and analyzed for blood alcohol content may be properly admitted into evidence. Id.
Moreover, in State v. Goldston, 29 S.W.3d 537 (Tenn. Crim. App. 1999), we determined that records
concerning blood test results performed after the defendant’s motor vehicle accident were properly
admitted in a DUI prosecution under the business records exception to the hearsay rule, where the
records were medical reports compiled by medical personnel, the hospital’s practice was to regularly
compile such reports, the defendant’s blood tests were performed in the course of regularly
conducted hospital activities, and each report was prepared near the time of testing and admitted
through testimony of the proper records custodian. Id. at 540. Although the defendant in Goldston
was charged with DUI, rather than vehicular homicide, the rationale equally applies here.

        In Defendant’s case, we are satisfied that the medical records were properly admitted under
the business records exception to the hearsay rule. The testimony of the manager (“custodian”) of
the medical records for the Regional Medical Center identified the medical report in issue as part of
the medical reports compiled by medical personnel with knowledge. In addition, the medical
personnel who compiled the reports were under a business duty to record the blood testing
procedures and the results of the tests. Further, the evidence showed that Defendant’s blood tests
were conducted in the course of regularly conducted hospital activities and that the results were
recorded at or near the time of the testing. Consistent with Goldston, we find that hospital records
kept daily for medical purposes and not prepared for the purpose of litigation are sufficiently reliable
for purposes of admissibility. See id. at 542. Since the blood test results were properly admitted
under the business records exception to hearsay, whether or not the technician was an “expert” does
not matter. Defendant is not entitled to relief on this issue.

        B. Proximate Result

        Defendant also contends that the State failed to prove beyond a reasonable doubt that the
killing of the victims was the proximate result of either recklessness or intoxication on the part of
Defendant.

                                                 -14-
        Before ascertaining that the killing was a proximate result of either conduct or intoxication,
the jury was required to determine that a reckless killing occurred. “Vehicular homicide” is defined,
in relevant part, as “the reckless killing of another by the operation of an automobile, airplane,
motorboat, or other motor vehicle: (1) [a]s the proximate result of conduct creating a substantial risk
of death or serious bodily injury to a person; or (2) [a]s the proximate result of the driver’s
intoxication as set forth in § 55-10-401.” Tenn. Code Ann. § 39-13-213 (1997). For purposes of
applying the statute, “reckless” refers to a person who

       acts recklessly with respect to circumstances surrounding the conduct or the result
       of the conduct when the person is aware of but consciously disregards a substantial
       and unjustifiable risk that the circumstances exist or the result will occur. The risk
       must be of such a nature and degree that its disregard constitutes a gross deviation
       from the standard of care that an ordinary person would exercise under all the
       circumstances as viewed from the accused person’s standpoint.

Tenn. Code Ann. § 39-11-106 (1997).

        The record reveals that, immediately prior to hitting the victims’ vehicle, Defendant was
observed traveling at speeds estimated at 80 to 100 miles per hour by at least five other motorists
and a driver who was waiting at the intersection alongside the victims. These witnesses testified that
Defendant frightened motorists, passed vehicles using lanes not legal to drive in, sprayed gravel on
them, came too close to their vehicles, and appeared generally out of control, dangerously weaving
in and out of traffic. The accident reconstructionist not only confirmed that Defendant was speeding
but, more significantly, also showed that it was unlikely Defendant even reduced his speed prior to
colliding with the victims’ vehicle. Lastly, Defendant admitted at trial that he was aware the
intersection wherein he killed the victims was dangerous. Based on the forgoing, we conclude that
the evidence was sufficient for the jury to find that Defendant acted recklessly. The testimony of
the other drivers on the highway with Defendant prior to the accident proved beyond a reasonable
doubt that Defendant consciously disregarded a substantial and unjustifiable risk that someone may
be injured or killed if he did not exercise sufficient care. This disregard constituted a gross deviation
from the standard of care that an ordinary person would exercise under the circumstances presented.

         Defendant asserts that Stephanie Kuehl was negligent when she drove onto the highway in
front of Defendant on May 30, 1997 and points to the testimony of Richard Leggett and Daniel
Evans as proof. To briefly review, Leggett testified that Stephanie failed to come to a complete stop
at the stop sign before entering highway traffic, and Evans testified that a prudent person would not
have driven onto the road under the circumstances. Defendant contends that Stephanie’s conduct
constituted an “intervening superceding” cause which removes his responsibility for any reckless
conduct, but cites no legal authority for this contention. Consequently, we find no merit in this
argument. Moreover, Defendant testified that he observed Stephanie stop at the stop sign,
contradicting Leggett’s statement.

        The jury further determined that the killings were the proximate result of Defendant’s
intoxication. According to the record, the proof of Defendant’s intoxication was overwhelming. Dr.

                                                  -15-
Stafford’s testimony, which showed the alarming effects of alcohol intoxication on a person’s mental
acuity, response time, muscular control, and chances of having a multi-vehicle accident, indicates
that Defendant’s conduct was probably due, at least in part, to intoxication. Accordingly, we find
the evidence was sufficient for a jury to find that the reckless killings were the “proximate result”
of Defendant’s intoxication.

       Since the evidence was sufficient for a rational jury to conclude that the killing was reckless
and the proximate result of Defendant’s intoxication, he is not entitled to relief on this issue.

                                        II. Jury Instructions

        Defendant also contends that the trial court’s instruction to the jury was erroneous for failing
to properly define “proximate result.” Prior to the conclusion of trial, Defendant requested that the
jury be instructed on proximate cause, in addition to proximate result, so that it may consider
whether the victim’s behavior constituted a “superseding intervening cause.” Defendant submits that
the issue of superseding intervening cause was crucial to Defendant’s defense, and because the trial
court’s refusal to instruct the jury on proximate cause left them “no legal mechanism to evaluate the
actions of the victim in bringing about the accident,” his conviction cannot stand. We disagree.

        In refusing Defendant’s request for an instruction on proximate cause, the trial judge
explained that proximate cause and proximate result are legally different concepts. Ultimately, the
trial court’s instructions to the jury defined “proximate result” as “a result, which in the natural and
continuous sequence, is a product of an act occurring or concurring with another, which, had it not
happened, the result would not have occurred.” This language is substantively identical to that
contained in Tennessee’s Pattern Jury Instruction 7.08 for vehicular homicide. See T.P.I.--Crim. §
7.08 (4th ed. 1995). It is a correct statement of the law and a proper instruction regarding “proximate
result” pursuant to this Court’s decision in State v. Bobby Weaver, No. 02C01-9307-CC-00143,
1995 WL 568420, Dyer County (Tenn. Crim. App., Jackson, Sept. 27, 1995) no perm. to app. filed.

        In Weaver, the jury deliberated for two hours at the conclusion of trial before it returned to
the courtroom requesting a definition for “proximate result.” The trial judge informed the parties
that he intended to charge the definition given in the pattern jury instruction relative to the civil
definition for proximate result, unless anyone could give him a better one. Defendant conceded that
he could not, and the Weaver trial court charged the jury with instructions identical to the
instructions given in the case sub judice. Notwithstanding his concession at the time the instructions
were given, the defendant in Weaver argued on appeal that the trial court had improperly instructed
the jury relative to the definitions of proximate result and proximate cause under the vehicular
homicide statute. Id. at *6. Defendant contended that the instructions as given were “archaic,”
“confusing,” and failed to provide for consideration of “forseeability of the event or a break in the
chain caused by independent intervening causes.” Id. This Court noted that the trial court’s
instruction on proximate result was identical to the definition of proximate result contained in the
pattern jury instructions for vehicular homicide. Id. (The opinion does not state why the trial court
gave the civil definition in lieu of the criminal instruction.) We concluded that the instructions
regarding the offense of vehicular homicide as given by the trial court sufficiently apprized the jury

                                                 -16-
of the effect of the existence of an independent, intervening cause and of the extent of awareness
required of the defendant to constitute a culpable mental state. Id.

         In criminal cases, the trial court has a duty to charge the jury on all of the law that applies
to the facts of the case. State v. Harris, 839 S.W.2d 54, 73 (Tenn. 1992). Every issue of fact raised
by the evidence and material to the defense must be submitted to the jury with proper instruction.
State v. Odom, 928 S.W.2d 18 (Tenn. 1996). Anything short of a complete charge denies a
defendant his constitutional right to trial by a jury. State v. McAfee, 737 S.W.2d 304, 308 (Tenn.
Crim. App. 1987). Where existing instructions are a correct statement of the law and adequately
cover the subject matter contained in a special request, compliance with the request rests within the
discretion of the trial court. See State v. Bohanan, 745 S.W.2d 892, 897 (Tenn. Crim. App. 1987).
Consistent with our holding in Weaver, we conclude that the trial court’s instructions in this case
sufficiently informed the jury of the definition of proximate result as it relates to vehicular homicide.


         Lastly, we observe that the legal authority cited in Defendant’s brief to support his argument
fails to contain an opinion from this Court on this specific issue. In fact, the majority of the opinions
cited by Defendant concern civil matters. Defendant is not entitled to relief on this issue.

                                       III. Chain of Custody

          Defendant contends that the State failed to establish a proper chain of custody prior to
admitting the evidence concerning his blood alcohol test results. He argues that the identity and
integrity of this evidence was not established and, therefore, the trial court erred when it admitted
the test results at trial.

        It is “well-established that as a condition precedent to the introduction of tangible evidence,
a witness must be able to identify the evidence or establish an unbroken chain of custody.” State v.
Holbrooks, 983 S.W.2d 697, 701 (Tenn. Crim. App. 1998); Tenn. R. Evid. 901(a). The concept of
a “chain of custody” recognizes that evidence is typically handled by more than one person between
the time it is obtained and the time it is analyzed and later introduced into evidence. See Ritter v.
State, 462 S.W.2d 247, 249 (Tenn. Crim. App. 1970). In cases where more than one person, or
“link,” has had custody or control of physical evidence during this period, testimony from each
person is generally necessary before it may be admitted as evidence at trial. See id. The purpose
of the chain of custody requirement is to demonstrate that “there has been no tampering, loss,
substitution, or mistake with respect to the evidence.” State v. Braden, 867 S.W.2d 750, 759 (Tenn.
Crim. App. 1993). Absent sufficient proof of the chain of custody, both identity and integrity of the
evidence should be demonstrated by other appropriate means. Neil P. Cohen, et al., Tennessee Law
of Evidence § 901[13][c] (4th ed. 2000).

       It is not necessary that the State prove the identity of tangible evidence beyond all possibility
of doubt, however. State v. Holloman, 835 S.W.2d 42, 46 (Tenn. Crim. App. 1992). Nor is the State
required to establish facts which exclude every possibility of tampering. State v. Baldwin, 867
S.W.2d 358, 361 (Tenn. Crim. App. 1993). Instead, the evidence may be admitted when the

                                                  -17-
circumstances surrounding the evidence reasonably establish its identity and integrity. Id.;
Holloman, 835 S.W.2d at 46. The question of whether the State has established the requisite chain
of custody of a blood sample, or other similar evidence, addresses itself to the sound discretion of
the trial court. State v. Beech, 744 S.W.2d 585, 587 (Tenn. Crim. App. 1987); State v. Johnson, 705
S.W.2d 681, 684 (Tenn. Crim. App. 1985); Wade v. State, 529 S.W.2d 739, 742 (Tenn. Crim. App.
1975). This Court will not disturb a trial court’s determination regarding chain of custody absent
a clearly mistaken exercise of discretion. State v. Holbrooks, 983 S.W.2d 697, 701 (Tenn. Crim.
App. 1998).

        In the case sub judice, the record shows that Defendant was admitted to the shock trauma unit
at the Regional Medical Center because the “mechanism of injury” in his case was a vehicle collision
during which a fatality occurred. According to the testimony of certain employees of the Medical
Center given at trial, standard procedure for patients admitted to the shock trauma unit requires
different medical personnel to quickly perform specific tasks upon the patient’s initial arrival: one
person starts an IV, another draws blood, and so on. Here, testimony indicated that Defendant’s
blood was drawn and, thereafter, a sticker imprinted with his patient number was affixed to identify
the blood sample taken from him. According to Dr. Croce, whoever draws the blood typically also
takes the sample around the corner to a separate laboratory which, as with all shock trauma cases,
was previously notified of Defendant’s arrival on May 30, 1997. Although the name of the person
who drew the blood and transported the sample to the lab was not recorded, the medical assistant
who received Defendant’s specimen at the laboratory testified that she matched the number on the
blood specimen with Defendant’s identification number and then logged both numbers into the
computer. The medical lab technician who tested Defendant’s blood identified the medical form
with Defendant’s blood test results and reported that the blood alcohol was determined to be 0.22.

        Under the circumstances presented here, we find that the trial court did not abuse its
discretion in allowing the jury to hear evidence concerning the alcohol content of Defendant’s blood.
As noted above, the State is not required to prove every link in the chain beyond all possibility of
doubt. Holloman, 835 S.W.2d at 46; see Braden, 867 S.W.2d at 759 (evidence admissible where the
lab form failed to indicate who drew the defendant’s blood but testimony indicated that an omission
on the form meant the blood was drawn by the doctor); State v. Goad, 692 S.W.2d 32, 36 (Tenn.
Crim. App. 1985) (failure of the police property room custodian to testify did not interrupt chain of
custody and render evidence inadmissible); State v. Coury, 697 S.W.2d 373, 378 (Tenn. Crim. App.
1984) (defendant’s clothing admissible even though testimony was unclear regarding which officer
placed the evidence in the suitcase). Our thorough review of the record reveals that the State
established all of the essential links in the chain of custody, save two, and that these links probably
involve the work of a single person whose failure to record his or her name was the result of design,
rather than negligence or mistake. As Dr. Croce pointed out, it is not the Medical Center’s policy
to require doctors and nurses to make notes during emergency treatment because it is an impractical
demand in most circumstances. We agree. All of the essential links in the chain of custody save two
were established, the “missing links” in this particular case are not crucial, and Defendant did not
point to any specific facts which would show that the blood sample may have been altered or
tampered with in any improper way. Neither did he show that the hospital deviated from its normal
and customary procedure in handling the sample. Thus, we conclude that the circumstances

                                                 -18-
reasonably established the identity and integrity of the blood sample and test results. Defendant is
not entitled to relief on this issue.

                                       IV. Closing Argument

        Defendant also argues that the State violated Rule 29.1 of Tennessee’s Rules of Criminal
Procedure (1) by opening with a “perfunctory” argument, which failed to cover the entire scope of
the State’s theory as required by Rule 29.1(b), and (2) by delivering a rebuttal argument which
greatly exceeded the scope of Defendant’s closing argument, effectively “sandbagging” his defense.
Based on these alleged errors, Defendant requested permission to make an additional argument
following the State’s rebuttal at the conclusion of trial. The trial court denied his request. Defendant
contends that the above violations of Rule 29.1(b) by the State warranted a response from Defendant
to prevent “inequity” and the trial court’s refusal to let him do so was error. We disagree with both
contentions.

        As relevant here, Rule 29.1(b) of Tennessee’s Rules of Criminal Procedure provides that
“[t]he State’s opening argument shall cover the entire scope of the State’s theory, and the State’s
closing argument shall be limited to the subject matter covered in the State’s opening argument and
the defendant’s intervening argument.”

        The trial court has wide discretion in controlling the argument of counsel. Smith v. State,
527 S.W.2d 737, 739 (Tenn. 1975). This Court will not interfere with the exercise of that discretion
absent an abuse thereof. Id. We find no such abuse here. In his brief, Defendant argues that the
prosecutor exceeded the scope of Defendant’s closing when (1) he suggested that Defendant’s
girlfriend was untruthful, (2) he claimed that the Todds may have been mistaken about the day
Defendant stopped at the Amoco store, and (3) he discussed whether the victim did, in fact, stop at
the intersection. However, the record reflects that these three issues were discussed during
Defendant’s closing argument. Thus, they are proper subject matter for further commentary by the
State during rebuttal under Rule 29.1(b). Defendant’s assertion that the State’s rebuttal argument
was longer than its opening is correct, but this violates no procedural rule. After a review of the
closing arguments for both sides, we find no indication that the State impermissibly “sandbagged”
Defendant’s case by holding back a portion of its theory for use in rebuttal.

        Courts in Tennessee have long recognized that closing arguments are a valuable privilege
that should not be unduly restricted. See State v. Sutton, 562 S.W.2d 820, 823 (Tenn. 1978) (citing
Smith v. State, 527 S.W.2d 737 (Tenn. 1975)). Consequently, attorneys are given great leeway in
arguing their positions before the jury, and the trial court has significant discretion in controlling
these arguments, to be reversed only upon a showing of an abuse of that discretion. Id. Because we
find that the State did not impermissibly exceed the scope of Defendant’s closing argument, we also
find the trial court did not abuse its discretion when it refused Defendant’s request to submit further
argument to the jury. Defendant is not entitled to relief on this issue.

                                           V. Sentencing


                                                 -19-
       Defendant also contends that three of the five enhancement factors applied by the trial court
were inappropriate in his case and, further, that the trial court erred when it classified him as a
“dangerous offender.” Defendant argues that these errors resulted in a sentence of forty-nine years,
which is excessive in his case. To a very limited extent, we agree.

        Appellate review of sentencing is de novo on the record with a presumption that the trial
court’s determinations are correct. Tenn. Code Ann. §§ 40-35-401(d), 402(d). The burden is on
the appealing party to show that the sentencing is improper. Id. § 40-35-401, Sentencing
Commission Comments. If the trial court followed the statutory sentencing procedure, made
findings of fact that are adequately supported in the record, and gave due consideration and proper
weight to the factors and principles relevant to sentencing under the 1989 Sentencing Act, we may
not disturb the sentence even if a different result were preferred. State v. Fletcher, 805 S.W.2d 785,
789 (Tenn. Crim. App. 1991). Here, the record reflects that the trial court considered the sentencing
principles and all relevant evidence, but inappropriately applied two enhancement factors to
Defendant’s sentences for aggravated vehicular homicide. Therefore, our review is de novo with a
presumption of correctness, except as to the length of Defendant’s sentence for these offenses.

        In conducting our review, we are required to consider the following factors in sentencing:
(1) the evidence, if any, received at the trial and the sentencing hearing; (2) the presentence report;
(3) the principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) the evidence and information offered by the
parties on the enhancement and mitigating factors in sections 40-35-113 and 40-35-114; and (6) any
statement the defendant wishes to make in his own behalf about sentencing. See Tenn. Code Ann.
§ 40-35-210 (1997).

        If no mitigating or enhancement factors for sentencing are present, Tennessee Code
Annotated section 40-35-210(c) provides that the presumptive sentence for Class A felonies is the
midpoint of the range. See State v. Lavender, 967 S.W.2d 803, 806 (Tenn. 1998); Fletcher, 805
S.W.2d at 788. No particular weight for each mitigating or enhancement factor is prescribed by the
statute. Instead, the weight given each factor is left to the discretion of the trial court as long as the
trial court complies with the purposes and principles of the sentencing act and its findings are
supported by the record. State v. Moss, 727 S.W.2d 229, 238 (Tenn. 1986); State v. Leggs, 955
S.W.2d 845, 848 (Tenn. Crim. App. 1997); see Tenn. Code Ann. § 40-35-210, Sentencing
Commission Comments.

        A. Enhancement Factors

        In Defendant’s case, the trial court found the following enhancement factors applicable to
both of his sentences for aggravated vehicular homicide: (1) the defendant had a previous history of
criminal convictions or criminal behavior in addition to those necessary to establish the appropriate
range; (8) the defendant had a previous history of unwillingness to comply with the conditions of
a sentence involving release in the community; (10) the defendant had no hesitation about
committing a crime when the risk to human life was high; and (16) the crime was committed under
circumstances under which the potential for bodily injury to a victim was great. See Tenn. Code

                                                  -20-
Ann. § 40-35-114(1), (8), (10), and (16) (1997). To Defendant’s sentence for killing the six-month-
old infant, Zadie, the trial court additionally applied enhancement factor (4), based on the fact that
the child was particularly vulnerable because of her age. See id. § 40-35-114(4).

       Defendant contends that factor (10) is inapplicable to sentences concerning vehicular
homicide by intoxication because “this factor is addressed by the legislature’s classification of the
crime as a greater offense.” See Tenn. Code Ann. § 39-13-213(b). Defendant cites State v. Rhodes,
917 S.W.2d 708 (Tenn. Crim. App. 1995) to support this assertion. The defendant in Rhodes was
convicted of vehicular assault. In determining whether factor (10) was properly applied to the
defendant’s sentence for this offense, this Court observed that the statute “reflect[ed] the legislature’s
appreciation of the substantial risk of and actual degree of harm that results from DUI caused injury”
and that the punishment provided by the statute generally addressed this concern. Id. at 714.
Thereafter, we found the factor inapplicable because the record did not indicate that any other
person was actually threatened by the defendant’s driving. Id.

        On the other hand, factor (10) is applicable when a high risk to human life is established by
facts separate from those necessary to establish an element of the offense. State v. Bingham, 910
S.W.2d 448, 452 (Tenn. Crim. App. 1995) overruled on other grounds, State v. Hooper, 29 S.W.3d
1, 9 (Tenn. 2000). Such circumstances arise when a defendant creates a high risk to the life of a
person other than the victim. Id.; see State v. Williamson, 919 S.W.2d 69, 83 (Tenn. Crim. App.
1995) (factor (10) applicable to sentence for vehicular homicide where defendant drove her car in
an intoxicated condition on crowded highway); State v. Jerry Douglas Franklin, No.
01C01-9510-CR-00348, 1997 WL 83772 at *10, Davidson County (Tenn. Crim. App., Nashville,
February 28, 1997) perm. to app. denied (Tenn. 1997) (factor (10) applicable to sentence for
vehicular homicide by intoxication where other drivers placed at risk). The testimony of the five
frightened drivers who shared Highway 64 with Defendant on May 30, 1997 constitutes more than
sufficient proof that Defendant committed a crime when the risk to human life was high.
Accordingly, we find this factor was applicable and also deserving of the “great weight” deemed
appropriate by the trial court.

        Defendant also contends that the trial court erred by applying factor (16) to his sentences for
aggravated vehicular homicide. This factor is applicable when the crime was committed under
circumstances where the potential for bodily injury to the victim was great. See Tenn. Code Ann.
§ 40-35-114(16) (1997). Defendant cites State v. Bingham, supra, for his contention that proof of
this factor also proves an element of the charged offense. Defendant is correct. See Bingham, 910
S.W.2d at 452. Although the offense in Bingham was vehicular homicide by recklessness, it follows
that a great potential for bodily injury is likewise inherent in the offense of aggravated vehicular
homicide committed when the defendant’s blood contains more than 0.20 percent of alcohol.

        In its brief, the State responds that factor (16) is applicable based on the proof that
Defendant’s conduct caused a great potential of bodily injury to other motorists on the highway.
Recent case decisions reveal a split of authority within this Court concerning whether factor (16)
may be applied based on proof of risk created to persons other than the victim. Granted, at one time
factor (16) was considered applicable, even when risk of bodily injury was an element of the offense,

                                                  -21-
under circumstances where the defendant’s conduct created a risk of bodily injury to persons other
than the named victim of that particular offense. See State v. Sims, 909 S.W.2d 46, 50 (Tenn. Crim.
App. 1995). This holding was subsequently called into doubt by our decision in State v. Charles
Justin Osborne, No. 01C01-9806-CC-00246, 1999 WL 298220 at *3 (Tenn. Crim. App., Nashville,
May 12, 1999), which found that Sims had been implicitly rejected by State v. Bingham, 910 S.W.2d
448 (Tenn. Crim. App. 1995) (“Bingham . . . distinguishes between enhancement factors (10) and
(16) in that factor (10) may be supported by risk to persons other than a victim of the convicted
offense while factor (16) may not”). For purposes of resolving the present issue, we conclude that
factor (16) is more appropriately applied when the circumstances created great potential for bodily
injury to the victim.

        Defendant also challenges the trial court’s application of enhancement factor (4) to the
sentence involving the infant victim. This factor is applicable when the victim of the offense was
particularly vulnerable because of age or physical disability. See Tenn. Code Ann. § 40-35-114(4).
Defendant argues that this factor is inappropriate because “vulnerability was not a factor in the
commission of the offense” as required under State v. Butler, 900 S.W.2d 305 (Tenn. Crim. App.
1994). After a review of the facts in the record, we agree that factor (4) was improperly applied.

       According to the record, the trial court applied this factor based on a finding that, “if [Zadie]
had been an adult in that vehicle, she could have tried to protect her head, throw up her arms, or do
something to try to keep from being killed . . . .” But, “because she was strapped in that vehicle seat
and didn’t see anything coming, her head was hit so hard that her brain swelled and caused her
death.” Thus, the trial court found “the particular vulnerability of this victim had some relation to
the cause of death.”

        With regard to factor (4), this Court has previously stated that

       [A] victim is particularly vulnerable within the meaning of this enhancement factor
       when the victim lacks the ability to resist the commission of the crime due to age, a
       physical condition, or a mental condition. A victim is also particularly vulnerable
       when his or her ability to summons assistance is impaired; or the victim does not
       have the capacity to testify against the perpetrator of the crime. However, a finding
       that one of these conditions exists does not, as a matter of law, mean that this factor
       is automatically considered. The appellant must have taken advantage of one or
       more of these conditions during the commission of the crime. The state had the
       burden of establishing the limitations that render the victim "particularly vulnerable."
        The state also had the burden of establishing that the condition which rendered the
       victim "particularly vulnerable" was a factor in the commission of the offense.

Butler, 900 S.W.2d at 313. In this case, the State failed to meet its burden of demonstrating that the
victim’s age was a factor in the commission of the offense.

      Applicability of this factor was also discussed by our supreme court in State v. Poole, 945
S.W.2d 93 (Tenn. 1997), and State v. Lewis, 44 S.W.3d 501 (Tenn. 2001). In Poole, the supreme

                                                 -22-
court stated that an offense “may be committed in such a manner as to make the victim’s
vulnerability irrelevant.” Poole, 945 S.W.2d at 97. Specifically, Poole noted that a victim’s
vulnerability is not a “factor in the commission of the offense” where there is no connection between
the vulnerability and the crime committed. In other words, where it was apparent that “no victim,
regardless of his or her physical or mental traits, could have resisted the offense committed in that
manner,” the victim’s vulnerability was irrelevant and application of factor (4) was improper. Id.

        In Lewis, the supreme court found that even though a victim’s age might make the victim
“vulnerable” in a general sense, the particular vulnerability may play no part in the crime. Lewis,
44 S.W.3d at 505. As such, it would not be “appropriate for the offense,” as required by Tennessee
Code Annotated section 40-35-114. Id. (citing Butler, 900 S.W.2d at 313 (holding advanced age of
victim irrelevant when “weight lifter, football player, or any other person, male or female, who
possessed adequate strength to resist a crime against the person” would have nevertheless been killed
by defendant’s action); State v. Seals, 735 S.W.2d 849, 853-54 (Tenn. Crim. App. 1987) (holding
advanced age of victims irrelevant when crime was theft from victim’s mailboxes, criminals had no
contact with victims themselves, and crime would have been no different had victims been “robust
athletes”)).

        Applying the law to the instant case, we find the infant victim’s age had no bearing on, or
any logical connection to, her inability to resist the crime, summon help, or testify at a later date.
Because Defendant was traveling more than 76 miles per hour, it is unlikely anyone at any age could
have prevented their own death from the impact that occurred. Thus, Zadie’s vulnerability was
irrelevant and factor (4) is inapplicable.

         In conclusion, we find that the trial court’s error in applying factor (16) does not necessarily
call for a reduction in sentence. During its sentencing determination, the trial court noted the current
flux in decisions coming from this Court with regard to factor (16) and, accordingly, found it was
entitled to “not very much weight.” The error concerning factor (4) is likewise relatively ineffective
in reducing Defendant’s overall sentence for his crime involving the infant victim. Since the record
shows the trial court used factor (4) to enhance Defendant sentence only six months, we order it
reduced by like amount. Given the substantial proof of defendant’s criminal behavior, prior DUI
convictions, unwillingness to comply with the conditions of a sentence involving release in the
community, and lack of hesitation about committing a crime when the risk to human life was high,
we find that twenty-four-year sentences are not excessive for the aggravated vehicular homicide
offenses.

        B. Consecutive Sentencing

        Lastly, Defendant argues that the trial court erred in concluding that his sentences for
aggravated vehicular homicide and driving while license revoked should run consecutively for an
effective sentence of forty-nine years. The trial court based this order on its determination that
Defendant qualified as a “dangerous offender,” see Tenn. Code Ann.§ 40-35-115(b)(4), but
Defendant argues that the trial court misconstrued the criteria set forth in State v. Wilkerson, 905


                                                  -23-
S.W.2d 933 (Tenn. 1995), which must be satisfied prior to ordering consecutive sentencing on this
basis.

        Consecutive sentencing is controlled by Tennessee Code Annotated section 40-35-115.
Under this statute, a trial court may order a defendant to serve consecutive sentences where the
defendant demonstrates he is a “dangerous offender whose behavior indicates little or no regard for
human life, and no hesitation about committing a crime in which the risk to human life is high.” See
Tenn. Code Ann.§ 40-35-115(b)(4) (1997). In State v. Wilkerson, 905 S.W.2d 933 (Tenn. 1995),
the supreme court established further limitations on orders for consecutive sentencing based upon
a defendant’s status as a dangerous offender. Under Wilkerson, before consecutive sentences may
be imposed, the trial court must also find that the terms reasonably relate to the severity of the
offenses committed and are necessary to protect the public from further serious criminal conduct by
the defendant. Id. at 938.

         First, we concur with the trial court’s conclusion that Defendant is a “dangerous offender”
whose behavior indicates little or no regard for human life, and no hesitation about committing a
crime in which the risk to human life is high. See Tenn. Code Ann. § 40-35-115(b)(4) (1997). In
support of this determination, the trial court made the following findings: Defendant was aware that
the intersection where the collision occurred was a dangerous one; Defendant had such little regard
for the legal restrictions placed upon him as a result of his prior convictions for DUI and driving
while license revoked, that he continued driving while intoxicated and with a revoked license until
he killed two people; Defendant actually admitted to playing games with his girlfriend and flipping
his vehicle off of a narrow highway while his blood alcohol content was 0.15 during one such
alcohol-related offense; Defendant violated the law and his probation repeatedly and for “silly”
reasons; and Defendant exhibited conduct which was “absolutely bold and evil,” in the opinion of
the trial court, by driving recklessly and dangerously, in heavy traffic, on a holiday weekend while
intoxicated. In summation, the trial court found that because Defendant’s behavior displayed “utter
contempt for the laws of society” and a “total disregard for the safety of other people,” he satisfied
the criteria set forth in Tennessee Code Annotated section 40-35-115(b)(4) for “dangerous offender”
and his sentences should be served consecutively in order to protect the public. The court also
concluded that consecutive sentences would result in a term which reasonably related to the severity
of his convicted offenses.

        Lastly, Defendant contends that the trial judge erroneously considered parole eligibility when
he ordered consecutive sentencing. We disagree. The record reveals that the trial court’s comments
concerning Defendant’s release eligibility were made in the context of its discussion regarding
whether consecutive sentences would result in a term which reasonably related to the severity of
Defendant’s convicted offenses. The trial court stated that if the sentences were to run concurrently,
Defendant could be eligible for parole in approximately 15 years and that this would create a
“nightmare situation” during which the court would be “afraid for society.” In our view, the trial
court was merely pointing out that consecutive sentences were necessary to protect the public and
that a sentence of forty-nine years was reasonable in light of the severity of Defendant’s crimes, as
required by Wilkerson. Hence, we find no error.


                                                -24-
        In sum, since we concur with the determination of the trial court that Defendant’s behavior
certainly indicates an attitude of little or no regard for human life, and that the sentences imposed
are both reasonably related to the severity of the offenses and necessary to protect the public against
further criminal conduct, we agree that consecutive sentences are appropriate. Defendant is not
entitled to relief on this issue.

                                          CONCLUSION

         For the forgoing reasons, the judgment of the trial court is affirmed, in part, and modified,
in part. Regarding Defendant’s sentence for the offense of aggravated vehicular homicide involving
the infant victim, we reduce the sentence from twenty-four years, six months, to twenty-four years,
and remand this matter to the trial court to enter an amended judgment which reflects this
modification. Defendant’s effective sentence is forty-eight years and six months. We affirm the
judgment of the trial court in all other aspects.

                                                        ____________________________________
                                                        THOMAS T. WOODALL, JUDGE




                                                 -25-